DETAILED ACTION

Response to Arguments

Applicant's arguments filed 4/15/2022 have been fully considered.

Applicant’s arguments made with respect to 35 U.S.C. 112(b) are persuasive and the rejections are withdrawn.

The rejections under 35 U.S.C. 101 are withdrawn in view of the claim amendments. The prior art rejections are withdrawn in view of the claim amendments.

The claims are newly rejected under 35 U.S.C. 112(a) for new matter. Please see below for details.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-14, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite new matter:

Regarding claims 1, 13, and 18, comparing a first geographic location determined based on GPS signals and a second geographic location determined based on wireless network signals in order to determine that a tracking device is potentially interfered with during a time period by a jamming device appears to be new matter. According to the specification, a jamming device causes a signal, either GPS or wireless network, to fail to be acquired, and jamming is determined by identifying that a GPS or wireless network signal has not been acquired (Figs. 3, 5; paras. [0037]-[0040], [0046]-[0049]). The specification does not describe determining jamming by comparing locations determined based on GPS signals and wireless network signals as claimed. According to the specification, if both such locations are determined, there would not appear to be any jamming, as both GPS and wireless network signals would necessarily have been successfully acquired. The locations could not be determined if the signals were not acquired.

The remaining claims are dependent.

Allowable Subject Matter

Claims 1, 2, 4, 6-14, 16, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Regarding claims 1, 13, and 18, Harper (US 8,718,673, cited on IDS) teaches a monitoring system (Fig. 2, excluding SET 212) and a tracking device (212, Fig. 2, as per 6:14-18), the monitoring system accessing a GPS signal acquired by the tracking device and identifying, based on the GPS signal, a first geographic location (1120, Fig. 11), accessing a wireless network signal transmitted by the tracking device and applying a heuristic to identify a second geographic location (1110, Fig. 11; 14:25-27), and determining that the second geographic location is outside a predetermined distance from the first geographic location (1130, Fig. 11; 14:30-35). If the second geographic location is outside a predetermined distance from the first geographic location, a counterfeit GPS signal (i.e. a spoofed signal) is determined (1140, Fig. 11; 3:52-62).
Harper does not teach that the heuristic is a triangulation heuristic. Harper merely broadly teaches a variety of heuristics at 11:54 – 12:22. However at least some of these are known to comprise applying a triangulation heuristic. For example, Hagerman (US 5,952,969, cited on IDS) teaches that Harper’s TOA method (Harper 12:6) comprises applying a triangulation heuristic to a wireless network signal transmitted by a device (Fig. 5 and 9:66 – 10:37, esp. “triangulation algorithm” at 10:34). It would have been obvious to modify Harper according to Hagerman by applying a triangulation heuristic because it is a well-known implementation of at least some of the location techniques taught by Harper and it could be done with predictable results.
Harper further does not teach identifying a time period during which the vehicle equipped with the tracking device travels at least a threshold distance. However Mabuchi (US 2016/0370469, cited on IDS), in analogous art, teaches identifying a time period during which a vehicle equipped with a tracking device (Fig. 1) travels at least a threshold distance (Fig. 4 and paras. [0029]-[0034]; see “threshold value” in para. [0031] and step A3). Mabuchi thereby determines that the tracking device acquires a counterfeit GPS signal instead of a legitimate GPS signal for an amount of time during the time period (A4, Fig. 4). Mabuchi further teaches that this method of determining a counterfeit GPS signal can be performed simultaneously with other methods – see paras. [0089]-[0093]. It would have been obvious to further modify Harper by identifying a time period as taught by Mabuchi because it is an additional, known method of determining a counterfeit GPS signal that could be simultaneously performed with Harper’s method in order to provide an additional indication of a counterfeit signal. 
Harper and Mabuchi are directed to determining that the tracking device receives counterfeit GPS signals. The prior art does not teach or make obvious determining that the tracking device is potentially interfered with by a signal jamming device.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648